Citation Nr: 1114265	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right eye corneal abrasion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, by the Salt Lake City, Utah RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for residuals of right eye corneal abrasion.  

On December 2, 2010, the Veteran appeared at the Salt Lake City RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  By an April 2006 rating decision, the RO denied the Veteran's claim for service connection for residuals of a right eye corneal abrasion.  The Veteran did not appeal.  

2.  Evidence associated with the claims file since the RO's April 2006 denial is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right eye corneal abrasion.  


CONCLUSIONS OF LAW

1.  An April 2006 rating decision by the RO that denied the Veteran's claim for service connection for residuals of a right eye corneal abrasion is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for residuals of right eye corneal abrasion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2008 from the RO to the Veteran, which was issued prior to the RO decision in August 2008.  That letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board notes that VA is not required to provide a medical examination to a claimant as part of the duty to assist if the record does not already contain an indication that the claimed disability is related to in-service event, injury, or disease.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also Wells v. Principi, 326 F.3d 1381 (2003) (Board under no obligation to obtain a medical opinion when there is no competent evidence that the Veteran's disability or symptoms were service related); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion).  In this case, as will be discussed below, without the introduction of new and material evidence regarding a right eye disorder, the Board finds that VA is not required to provide an examination for his claimed right eye disorder; therefore, VA has no duty to inform or assist that was unmet.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding the question addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under pertinent regulations, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service treatment records show that, on May 18, 2004, the Veteran was referred to a clinic with complaints of right eye pain for the previous 12 hours; the Veteran reported that the pain started the previous day when he brushed dirt and metal pieces out of his hair and a foreign body was caught in his right eye.  A foreign body was removed from the right eye.  On May 20, 2004, the Veteran was seen for a follow-up.  It was noted that the foreign body was removed, and his visual acuity had been impaired since the incident.  The Veteran reported difficulty reading and seeing things that he was able to see previously.  The assessment was corneal scar secondary to foreign body in the right eye.  When seen in June 2004, visual acuity was 20/20 in the right eye and 20/20-2 in the left eye.  The assessment was good acuity and scar on the cornea with possible tearing.  

The Veteran's initial claim for service connection for residuals of a corneal scar in the right eye (VA Form 21-526) was received in November 2005.  

The Veteran was afforded a VA examination in February 2006.  At that time, he stated that he was struck in the left eye by a piece of metal which was embedded in the cornea; it was removed by a physician who noted that his eye was injured slightly during the removal.  The examiner noted that the report conflicted with the record that states that the metal foreign body was in the Veteran's right eye; however, the Veteran insisted that it was in his left eye.  On examination, visual acuity without correction was 20/20 in the right eye and 20/30 in the left eye; with correction, vision was 20/20 in the right eye and 20/30 in the left eye.  Intraocular pressure was 13 in both eyes.  External examination of the eyes was normal.  Slit lamp examination showed normal lids and conjunctiva.  The cornea was clear in both eyes, and the examiner did not see any significant corneal scar that would be related to a metal foreign body in either eye.  The anterior chamber in the left eye was normal.  The iris and lens in both eyes were normal.  The optic nerve was healthy with a 0.4 cup in both eyes.  The macula, vessels and periphery were normal.  Visual field testing was done with a Goldman perimeter using a III4e isopter; this was normal in both eyes.  The pertinent diagnosis was history of foreign body in the cornea; there was no noticeable scar on examination in either eye; there was certainly no scar that would be influencing his visual acuity.  The examiner also reported a diagnosis of anisometropia; he stated that the left eye is much more hyperopic than the right eye.  The examiner further stated that the situation will lead to amblyopia in many cases, and he suspected that amblyopia is the cause of the decrease in visual acuity in the left eye.  The examiner also noted that it is possible that the Veteran began to focus on his visual acuity with the eye injury and became aware that his visual acuity was somewhat diminished on the left.  He certainly did not feel that the metal foreign body explained the visual acuity difference.  The pertinent diagnoses were no pathology to render a diagnosis of residual scarring of the right eye cornea, and status post metal fragment removal from the left eye with no visible scarring on current examination.  

By a rating action in April 2006, the RO denied the claim of service connection for residuals, right eye corneal abrasion; this decision was based on a finding that although there was record of treatment in service for a right eye corneal abrasion, no permanent residual or chronic disability subject to service connection was shown by the service records or evidence following service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in April 2006.  He did not appeal that decision; therefore, it became final.  

Received in May 2008 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim of entitlement to service connection for residuals of a right eye corneal abrasion.  

Received in June 2009 were VA progress notes dated from May 2009 to June 2009.  These records do not reflect any findings of or treatment for corneal abrasion or scarring of the right eye.  

Received in July 2009 were copies of service treatment records, which were previously submitted and reviewed.  

At his personal hearing in December 2010, the Veteran reported that he sustained the injury to his right eye during his deployment in Iraq.  The Veteran indicated that he was stabbed in the eye by his doctor when removing a metal fragment from that eye.  The Veteran reported that he was working on equipment in Iraq when a piece of metal landed in his eye; he maintained that the doctor went in too far with the tweezers and punctured his eye.  The Veteran related that the doctor was as surprised about the injury as he was.  The Veteran indicated that he has not received any confirmation from any doctor regarding a scar in the eye.  The Veteran testified that he did not need glasses before the injury, but now his vision is terrible.  

Submitted at the hearing was a statement from the Veteran in which he stated that his eye injury was a result of being stabbed in the eye by a doctor who was removing a metal fragment from that eye.  The Veteran indicated that even the doctor stated that there would probably be a scar.  The Veteran stated that his only evidence is that he did not need glasses before that injury but now his vision is terrible.  

As noted above, service connection for residuals of a corneal abrasion of the right eye was previously denied in a rating decision in April 2006.  At that time, the evidence included the service treatment records, the Veteran's claim, and a VA examination report, dated in February 2006, which reported no diagnosis because there was no pathology found.  In April 2006, the RO denied the claim on the basis that, although there was treatment in service for a right eye corneal abrasion, no permanent residual or chronic disability was shown by the service treatment records or demonstrated by the evidence following service.  The Veteran was informed of the determination and of the right to appeal; he did not appeal.  

Evidence added to the record since the April 2006 rating decision includes post-service VA progress notes dated from May 2009 to June 2009 showing treatment for unrelated disabilities.  These records do not reflect any complaints of or treatment for residual injury of the cornea of the right eye.  

On review of the record, the Board finds that new and material evidence to reopen the Veteran's claim has not been submitted.  In sum, none of the evidence added to the record since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim.  The Veteran's claim was previously denied on the basis that there was no pathology involving the right eye upon which to establish a diagnosis.  None of the evidence associated with the claims folder since the 2006 rating decision shows that the Veteran has residual scarring of the cornea of the right eye, or for that matter, any residual disability due to in-service abrasion or foreign body.  While the evidence added subsequent to the April 2006 rating decision reflects treatment for numerous medical conditions, there is no indication of a diagnosis of residual injury of the cornea of the right eye.  Accordingly, none of the evidence added to the file since the April 2006 rating decision is new and material for the purpose of reopening the claim.  Moreover, the Veteran's STRs were of record at the time of the previous final decision.  

With regard to the Veteran's testimony and lay statements asserting that he has residuals of a right eye disorder as a result of his active duty service, the Board finds that these statements are cumulative of evidence previously submitted, as the Veteran has previously asserted that he had decreased visual acuity and residual disability of the right eye as the result of the removal of the foreign body in service.  Therefore, this evidence cannot be considered new in that it duplicates information and allegations that had already been considered by the RO in the previous final decision.  Thus, the Veteran's statements are not deemed to be new and material evidence.  

Consequently, the Board finds that no new and material evidence has been received to reopen the veteran's previously denied claim of service connection for a right eye disability.  Specifically, the evidence received does not speak to an unestablished fact necessary to substantiate the claim--namely, whether he has residuals of a right eye disorder caused by in-service event.  As such, the claim is not reopened.  


ORDER

The application to reopen a claim of service connection for residuals of a right eye corneal abrasion is denied.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


